No. 04-98-00465-CV

Annette S. MUECKE,
Appellant

v.

John L. McCLUNG,
Appellee

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-02033
Honorable Charles W. Barrow, Judge Presiding

Per Curiam


Sitting:	Tom Rickhoff, Justice

		Paul W. Green, Justice

		Karen Angelini, Justice


Delivered and Filed:  April 21, 1999	


AFFIRMED

	Annette Muecke, pro se,  appeals the denial of her petition for bill of review. Because
the issues in this appeal involve the application of well-settled principles of law, we affirm
the trial court's judgment in this memorandum opinion.  See Tex. R. App. P. 47.1.




	In 1993, Muecke sued John McClung and several others for legal malpractice. In
February 1994, the trial court granted McClung a summary judgment, which became final
the following month when the court severed the claims against him. Although Muecke timely
filed a notice of appeal, she later abandoned the litigation. Because Muecke did not pursue
her appeal, the trial court did not abuse its discretion in denying her bill of review. See
Caldwell v. Barnes, 975 S.W.2d 535, 537 (Tex. 1998); Lawrence v. Lawrence, 911 S.W.2d
443, 448 (Tex. App.--Texarkana 1995, writ denied); Brooks v. Associates Fin. Servs. Corp.,
892 S.W.2d 91, 93 (Tex. App.--Houston [14th Dist.] 1994, no writ). Accordingly, we
overrule Muecke's points of error and affirm the trial court's judgment.


							PER CURIAM


DO NOT PUBLISH